Citation Nr: 1433525	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-20 745 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling. 

2. Entitlement to an increased rating for a thoracic spine strain, currently rated as 10 percent disabling.

3. Entitlement to an increased compensable rating for osteoarthritis of the lumbar spine.

4. Entitlement to an increased compensable rating for a cervical spine strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 until February 2000. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in June 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should have been assigned a higher initial disability rating for his PTSD with major depressive disorder and his spinal condition, which affects his entire back and neck.  The Veteran indicates that these conditions were not properly evaluated initially, and evidence in the claims file indicates that his conditions may be worsening since the most recent records were received. 

In September 2009, during the Veteran's initial evaluation with his private psychiatrist, the Veteran's physician reports that the Veteran's remote and recent memories are intact and that his thought processes are goal directed and logical.  He also asserts that cognitively the Veteran was alert and oriented.  However, in the most recent treatment notes from the Veteran's psychiatrist, the psychiatrist indicates that the Veteran's cognitive function is being impaired by his PTSD.  Further, the Veteran's May 2010 psychiatric VA exam also indicates increased severity of the Veteran's condition from September 2009 due to short term memory problems that were not reported during the Veteran's September 2009 evaluation.  
Also, the Veteran's statements in his May 2010 examination suggest that he was experiencing side-effects from his medication for his PTSD "including nausea and feeling weird" and he had ceased taking his medications.  However, treatment records from August 2010 and October 2010 indicate that the Veteran had resumed taking his medications on a daily basis and that these medications were being increased due to the Veteran's worsening condition.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred in May 2010 and the records indicate a worsening of his condition that could allow for a higher rating, the Board finds that new, comprehensive VA examination, addressing the severity of his service-connected PTSD with major depressive disorder should be afforded. 

Additionally, the Veteran indicated in his May 2010 VA examination that he has received psychotherapy as often as once per month.  As the records from his treating psychiatrist from September 2009 through October 2010 indicate that he only once had two psychotherapy sessions within one month (September 2009 and October 2009), and otherwise appears to be receiving therapy once approximately every three months, the Board requests the Veteran provide evidence of any updated treatment since October 2010 including any providers that are not currently of record.  On remand, it is requested that an attempt be made to obtain any indicated updated treatment records.

Regarding the Veteran's spinal condition, the Board notes that the April 2010 VA examiner diagnosed that the Veteran with a thoracolumbar spine strain with pain on bending but did not provide a description of where the Veteran's pain on bending began or ended.  While the examiner provided an addendum indicating that the Veteran did not demonstrate any additional limitation of motion due to pain, fatigue, weakness, or repetitive use, the Board requires that an examination indicate where pain on range of motion is present in order to properly evaluate the Veteran under the rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.  Further, the Veteran asserts in his October 2010 NOD that he is dealing with additional functional loss due to his condition and the required medication.  If the Veteran is having additional functional limitations due to the treatment of his condition, these restrictions should be discussed in his VA examination. 

As the Veteran's claims for increased ratings for a cervical spine strain and osteoarthritis of the lumbar spine are contemplated by the same rating criteria as the rating criteria for the Veteran's thoracolumbar spine strain, these issues are inextricably intertwined with the issue of an increased rating for a thoracolumbar spine strain.  Therefore, the Board may not properly review these claims for an increased rating until the Veteran is provided with an adequate examination and the claim is reviewed by the agency of original jurisdiction. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected conditions, including hospitalizations and examinations from any VA or private facility from 2010 to the present.  Particularly, the Veteran should be sent authorizations to request updated treatment records from Dr. H. J., his psychiatrist, as well as, any other mental health professionals he is treating with. Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2.  After attempting to contact the Veteran and attempting obtain any indicated updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of his PTSD and major depressive disorder.  If the Veteran is having additional functional limitations due to his prescribed treatment/medications for his service-connected conditions, the examiner should specifically state this and provide a description of these limitations.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3.  After attempting to contact the Veteran and attempting to obtain any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected back and neck disability, including evaluations of how pain from these conditions limit the Veteran's range of motion.  If the Veteran is having additional functional limitations due to his prescribed treatment/medications for his service-connected conditions, the examiner should specifically state this and provide a description of these limitations.   Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4.  Finally, following the above-directed development, and any additional development deemed necessary, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

